NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  ADELL KARAAN COFFELT, Appellant.

                             No. 1 CA-CR 16-0241
                               FILED 12-6-2016


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201500451
                The Honorable Steven F. Conn, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Janelle A. McEachern Attorney at Law, Chandler
By Janelle A. McEachern
Counsel for Appellant
                           STATE v. COFFELT
                           Decision of the Court



                        MEMORANDUM DECISION

Judge Donn Kessler delivered the decision of the Court, in which Presiding
Judge Kenton D. Jones and Judge Randall M. Howe joined.


K E S S L E R, Judge:

¶1            Appellant Adell Karaan Coffelt (“Coffelt”) was tried and
convicted of Count 1, possession of dangerous drugs (methamphetamine)
for sale, a class 2 non-dangerous felony; Count 2, possession of drug
paraphernalia (methamphetamine), a class 6 non-dangerous felony; and
Count 3, possession of marijuana, a class 6 non-dangerous felony, and
sentenced to five years’ imprisonment.1 Counsel for Coffelt filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and State v. Clark,
196 Ariz. 530 (App. 1999). Finding no arguable issues to raise, counsel
requests this Court search the record for fundamental error. Coffelt was
given the opportunity to, but did not file, a supplemental pro per brief. For
the reasons that follow, we affirm Coffelt’s convictions and sentences.

               FACTUAL AND PROCEDURAL HISTORY

¶2            In March 2015, Mohave County Sheriff’s Deputy AD
approached Coffelt’s home and asked if she was selling methamphetamine.
Coffelt agreed to speak with Deputy AD and informed him she was selling
methamphetamine from her home and had the drug in her possession. She
stated she had approximately a quarter ounce of methamphetamine and
allowed Deputy AD to search inside her home. Both Coffelt and her
husband signed a consent to search form offered by Deputy AD.

¶3            Coffelt led Deputy AD to her bedroom and handed him a
container having seventeen grams of a white crystalline substance, cut
straws with white residue, razor blades, a small funnel, and baggies with
residue. Inside the bedroom, Deputy AD observed two glass pipes with
burnt residue, an electronic scale, two bags containing smaller baggies, and
a mirror with a razor on top of it. Deputy AD found a bag with a white
crystalline substance inside a jewelry box on the bedroom dresser and a bag


1     A fourth count, possession of narcotic drugs, a class 4 felony, was
dismissed before trial without prejudice. Additionally, Coffelt’s husband
was convicted at the same trial, but is not a party to this appeal.


                                      2
                            STATE v. COFFELT
                            Decision of the Court

of marijuana inside the dresser drawer. A lab technician, SS, testified the
white crystalline substance tested positive as methamphetamine.

¶4           Deputy AD advised Coffelt of her Miranda2 rights before
beginning to question her. Coffelt confirmed she had been selling
methamphetamine, telling Deputy AD that she did so to help with financial
issues. Deputy AD noted Coffelt was familiar with the common
denominations of methamphetamine distribution and use. Although she
admitted to owning the methamphetamine, Coffelt asserted the marijuana
was not hers and she was merely holding it for a friend.

¶5           After a jury trial, Coffelt was convicted of possession of a
dangerous drug (methamphetamine) for sale, possession of drug
paraphernalia involving methamphetamine, and possession of marijuana.
The court considered the mitigating factors of Coffelt’s age and limited
criminal record and found no aggravating factors. Coffelt received the
following mitigated, concurrent sentences: five years’ imprisonment for
Count 1, possession of a dangerous drug (methamphetamine) for sale; and
six months each for Count 2, possession of drug paraphernalia involving
methamphetamine and Count 3, possession of marijuana. Coffelt was fined
$1830 for Count 1 and $1372.50 for Count 3.

¶6            Coffelt timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution and Arizona Revised
Statutes (“A.R.S.”) sections 12-120.21(A)(1) (2016) and 13-4033(A)(1) (2016).3

                               DISCUSSION

¶7              In an Anders appeal, this Court must review the entire record
for fundamental error. Error is fundamental when it affects the foundation
of the case, deprives the defendant of a right essential to her defense, or is
an error of such magnitude that the defendant could not possibly have had
a fair trial. See State v. Henderson, 210 Ariz. 561, 567, ¶ 19 (2005) (citation
omitted).

¶8            In reviewing the sufficiency of evidence at trial, “[w]e
construe the evidence in the light most favorable to sustaining the verdict,
and resolve all reasonable inferences against the defendant.” State v. Greene,
192 Ariz. 431, 436, ¶ 12 (1998) (citation omitted). “Reversible error based on

2      See Miranda v. Arizona, 384 U.S. 436 (1966).

3      We cite to the current version of statutes unless changes material to
this decision have occurred.


                                      3
                           STATE v. COFFELT
                           Decision of the Court

insufficiency of the evidence occurs only where there is a complete absence
of probative facts to support the conviction.” State v. Soto-Fong, 187 Ariz.
186, 200 (1996) (quoting State v. Scott, 113 Ariz. 423, 424-25 (1976)).

¶9             Under A.R.S. § 13-3407(A)(2) (Supp. 2015), it is a crime to
knowingly possess a dangerous drug for sale. Methamphetamine is a
dangerous drug pursuant to A.R.S. § 13-3401(6)(c)(xxxviii) (Supp. 2015).
The crime of possession of dangerous drugs for sale has three elements. See
A.R.S. § 13-3407(A)(2). The State must prove the defendant possessed a
dangerous drug; did so knowingly; and possessed it for the purpose of sale.
Id. Coffelt admitted to Deputy AD that she had methamphetamine and had
been selling it, and she gave Deputy AD a box containing seventeen grams
of methamphetamine, straws for separating the drug, and bags containing
smaller baggies. Coffelt asserted she had been dealing in order to help with
financial issues, and she was familiar with the common denominations of
methamphetamine distribution and use. Deputy AD also testified that
seventeen grams was a large quantity for someone who was just using to
possess, noting that even a heavy user consumes less than one gram a day.
We find this evidence sufficient to support Coffelt’s conviction for
possession of dangerous drugs for sale.

¶10            Possession of drug paraphernalia has two elements. See A.R.S.
§ 13-3415 (2010). The State must prove the defendant possessed drug
paraphernalia and possessed it with the intent to use it as such. Id. Using an
object as drug paraphernalia includes using the object to “process, prepare,
. . . pack, repack, store, contain, conceal, ingest, inhale or otherwise
introduce into the human body a [dangerous] drug.” A.R.S. § 13-3415(A).
Factors used in determining whether an object is drug paraphernalia
include statements by an owner concerning its use; proximity of the object
to drugs; and the existence of any residue of drugs on the object. A.R.S. §
13-3415(E)(1), (4), (5). Deputy AD testified he found cut straws with white
residue, razor blades, a small funnel, and baggies with residue. Deputy AD
also found two glass pipes with burnt residue, an electronic scale, two bags
containing smaller baggies, and a mirror with a razor on top of it inside the
bedroom. Coffelt told Deputy AD she used these items to repackage the
methamphetamine for sale and for her own methamphetamine use. The
items were found near bags of methamphetamine and the residue on the
objects tested positive for methamphetamine. In light of these facts,
sufficient evidence supports the verdict, and we affirm.

¶11          The crime of possession of marijuana has two elements. See
A.R.S. § 13-3405(A)(1) (Supp. 2015). The State must prove the defendant
possessed marijuana and did so knowingly. Id. “Possession” under A.R.S.


                                      4
                           STATE v. COFFELT
                           Decision of the Court

§ 13-3405(A)(1) requires “only that the defendant exercise control over the
drug, have knowledge of the drug’s presence, and know that the substance
is in fact marijuana.” State v. Cota, 191 Ariz. 380, 382, ¶ 8 (1998) (citation
omitted). Deputy AD found a bag of marijuana inside the dresser drawer.
Coffelt asserted the marijuana was not hers, and she was merely holding it
for a friend. As possession does not require ownership, sufficient evidence
supports Coffelt’s conviction. We affirm.

                               CONCLUSION

¶12           After careful review of the record, we find no meritorious
grounds for reversal of Coffelt’s conviction or modification of the sentence
imposed. The evidence supports the verdict, the sentence imposed was
within the sentencing limits, and Coffelt was represented at all stages of the
proceedings below and was allowed to address the court before sentencing.
Accordingly, we affirm Coffelt’s conviction and sentence.

¶13            Upon the filing of this decision, counsel shall inform Coffelt
of the status of the appeal and her options. Defense counsel has no further
obligations, unless, upon review, counsel finds an issue appropriate for
submission to the Arizona Supreme Court by petition for review. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). Coffelt shall have thirty days from
the date of this decision to proceed, if she so desires, with a pro per motion
for reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        5